DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 15-21 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-7, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US (2017/0332372) in view of Uchiyama et al. US (2021/0099847), and further in view of Stattin et al. US (2019/0254107). 

Regarding Claim 1, Lee discloses a method by a user equipment (UE), the method comprising: triggering an RRC Connection Resume procedure (see Fig. 14 & Para’s [0009], [0030] i.e., RRC connection resume procedure & [0132-0138] i.e., Fig. 14 illustrates a procedure in which a UE requests additional system information through an RRC connection resume procedure…An RRC connection resume procedure may be initiated (i.e., “triggering”) by a UE upon an attach request, a tracking area update or a service request for an MO signaling, MO call or MT call)

to request for additional sidelink radio resource (see Para’s [0007] i.e., System information (i.e., “radio resource”) refers to essential information for communication between a user equipment (UE) and a base station (BS)…the SIB is transmitted as common control information through a PDCCH, [0011], [0114] i.e., UE support of sidelink communications will use “sidelink radio resource” & [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “additional sidelink radio resource”) is subsequently to be transmitted to the RAN & [0136] i.e., The additional system information request may be an indicator for requesting additional system information (i.e., “additional sidelink radio resource”) from the RAN & [0137-0138] i.e., the UE receives additional system information through an RRC connection resume procedure)

while new radio (NR) or long-term evolution (LTE) (see Fig. 1 i.e., LTE system architecture & Para’s [0034] i.e., The technology described below can be used in various wireless communication systems such as LTE, 5G (i.e., “NR”) communication system is an evolution of the LTE-A, [0036-0037] i.e., LTE, [0115] i.e., RAN may be an LTE BS) sidelink system information stored in the UE is still valid; (see Para [0109] i.e., Value tag indicating system information currently stored in a UE & [0114] i.e., UE support of sidelink communications will use “sidelink radio resource”) 

and transmitting an RRC resume request message to a serving cell for the RRC Connection Resume procedure. (see Fig. 14 i.e., S1410 RRC connection resume request & Para’s [0072] i.e., serving cell of the UE, [0084] i.e., serving cell, [0115] i.e., a RAN may be an LTE BS (i.e., “serving cell”)…The RAN may manage a cell & [0134] i.e., Referring to Fig. 14, in operation S1410, the UE may transmit an RRC connection resume request message including a system information request to the RAN (i.e., “serving cell”)).

While Lee discloses the received additional system information (i.e., “radio resource”) is used by the UE for sidelink communication (see Para’s [0114] i.e., UE support of sidelink communications), Lee does not disclose sidelink radio resource included in the system information. However the claim feature would be rendered obvious in view of Uchiyama et al. US (2021/0099847).

Uchiyama discloses sidelink radio resource included in system information which is received by a user equipment (UE) (see Fig. 12 i.e., terminal device 200) (see Para’s [0135] i.e., The resource pool allocation information is included in system information (a master information block (MIB) or a system information block (SIB)), for example, and is reported from the base station & [0136] i.e., In the resource pool, resources which are used in sidelink communication (hereinafter also called sidelink resources) and resources which are used in uplink communication (hereinafter also called uplink resources) are configured. The resource pool allocation information may also include information for configuring sidelink resources and uplink resources & [0152] i.e., sidelink communication).

(Uchiyama suggests the sidelink radio resource allocation information included in the system information is used by the UE for efficiently performing sidelink communications (see Para’s [0135-0136] & [0152]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the additional system information received by the UE which is used for sidelink communication as disclosed in Lee to include the sidelink radio resource allocation information included in the system information disclosed in Uchiyama because the motivation lies in Uchiyama that the system information including the sidelink radio resource is used by the UE for efficiently performing sidelink communications. 

While Lee disclose a user equipment (UE) triggering an RRC Connection Resume procedure (see Fig. 14 i.e., RRC connection resume procedure & Para’s [0030] & [0132-0138]), the combination of Lee in view of Uchiyama does not disclose the UE in a radio resource control (RRC) inactive state when performing the RRC Connection Resume procedure. However the claim feature would be rendered obvious in view of Stattin et al. US (2019/0254107).

see Para’s [0007] i.e., inactive state, [0008] i.e., When the UE is in an inactive state such as, for example, an RRC idle or suspended state, the UE can locally deactivate bearers defined between the UE and Core network (CN)…Although RRC idle or suspended state are used as examples of “inactive state” herein, it will be appreciated that the solutions described herein may apply to any suitable inactive state, [0011-0012] i.e., While the UE is in an inactive state, the UE locally deactivates at least one radio bearer (RB). The UE signals, to the network node, an indication that the at least one RB was deactivated locally while in the inactive state) when performing an RRC Connection Resume procedure, (see Fig. 4 & Para’s [0004] i.e., Resume of RRC context, [0029] i.e., According to particular embodiments, this indication may be in the request to resume or reactivate the inactive/suspended Radio Resource Control (RRC) connection (i.e., “RRC Connection Resume procedure”) or the passive/cached context. For example, in LTE, the indication may be in an RRCConnectionResumeRequest message & [0079] & [0083] i.e., signaling module 506 may, prior to resuming the connection with network node 100, 212, signal to the network node 100, 212 an indication that the at least one RB has been deactivated locally & [0094] i.e., prior to the UE 300 attempting to resume the connection and while the UE is in the inactive state, network node 600 receives from the UE 300 an indication that at least one radio bearer has been deactivated locally at the UE 300. According to particular embodiments, the indication may be included with a request to resume the connection with the network node 600).

see Fig. 4 i.e., step 402 & Para’s [0004-0005] i.e., passive/cached UE context, [0011] i.e., storing, by the UE, a passive context for use in resuming a connection with a network node, [0052] i.e., UE configured for communication in accordance with LTE, [0053] i.e., sidelink communication, [0077] i.e., The method begins at step 302 when UE 300 stores a passive context (i.e., “valid sidelink system information”) for use in resuming a connection with a network node 100, 212…In a particular embodiment, the passive context (i.e., “valid sidelink system information”)  may include one or more resources for use in resuming the connection with the network node (100, 212), and the one or more resources may include the at least one RB). 

(Stattin suggests the UE in the RRC inactive state performs the RRC Connection Resume procedure for purposes of successfully reactivating the suspended RRC connection which leads to a fast setup of radio resources, which means low latency for the system and end-users and efficient execution of the procedure in the system, (see Para’s [0004] i.e., resume procedure, [0029] i.e., this indication may be in the request to resume or reactivate the inactive/suspended Radio Resource Control (RRC) connection, [0083], & [0094] i.e., prior to the UE 300 attempting to resume the connection and while the UE is in the inactive state, network node 600 receives from the UE 300 an indication that at least one radio bearer has been deactivated locally at the UE 300. According to particular embodiments, the indication may be included with a request to resume the connection with the network node 600).


Regarding Claim 3, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses the method of claim 1, wherein the additional sidelink radio resource includes at least one of an NR sidelink communication resource (Lee, see Fig. 14 & Para’s [0091] i.e., In the present specification, a 5G RAN, a gNB, a next-generation NodeB, a new RAN, and a new radio base station (NR BS) may refer to a BS newly defined for 5G, [0114] i.e., sidelink & [0134-0140] i.e., additional system information) and an LTE vehicle to everything (V2X) sidelink communication transmission resource on one or more sidelink frequency carriers, (Uchiyama, see Para [0066] i.e., LTE-based V2X communication, [0069], [0135] i.e., resource pool allocation information is included in system information, [0136] i.e., sidelink resources & [0162-0163] i.e., frequency-time resources are configured as a resource pool for sidelink communication, [0175] i.e., frequency of the sidelink communication).

Stattin see Para’s [0008] i.e., inactive state defined in NR, [0011] i.e., UE in inactive state, & [0076] i.e., UE supports NR technology) and the UE transmits an NR RRC Resume Request message to a serving NR cell (Stattin, see Fig. 2 & Para’s [0028-0029] i.e., RRCConnectionResumeRequest message & [0061] i.e., an area of wireless signal coverage associated with a network node 212 may be referred to as a cell) while the serving RAN for the UE is an NR-RAN, (Lee, see Para [0091] & Stattin, see Fig. 2 i.e., 212 & Para’s [0003-0004] i.e., RAN node of UE, [0007-0008] i.e., 5G RAN, & [0027]). 

Regarding Claim 5, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses the method of claim 1 wherein the UE is staying in an Evolved Universal Terrestrial Radio Access (E-UTRA) RRC Inactive state (Stattin, see Para’s [0003], [0007-0008] i.e., UE in inactive state, [0011], [0029] i.e., resume procedure according to LTE & [0039] i.e., Thus, particular embodiments of the wireless communication networks may implement communication standards such as…UMTS, LTE, 4G standards & [0052] & Lee, see Para [0034] i.e., The technology described below can be used in various wireless communication systems such as…E-UTRA) and the UE transmits an E-UTRA RRC Resume Request message to a serving E-UTRA cell (Lee, see Fig. 14 i.e., S1410 & Para’s [0034] & [0134]) while a serving RAN (Lee, see Fig. 14 i.e., RAN) is an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), (Lee, see Fig. 14 i.e., S1410 & Para’s [0034] i.e., E-UTRA & [0132-0138]). 
Lee, see Fig. 14 i.e., 4-step random access procedure & Para’s [0132-0138])  
 
Regarding Claim 7, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses the method of claim 1, wherein a specific cause value for the request for the additional sidelink radio resource is included in the RRC resume request message, (see Para [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “specific cause value”) is subsequently to be transmitted to the RAN).

Regarding Claim 15, Lee discloses a user equipment (UE) (see Fig. 17 i.e., UE 1710 & Para’s [0157-0158]), comprising: one or more non-transitory computer-readable media storing computer-executable instructions (see Fig. 17 & Para [0158] i.e., storage medium…When the embodiment is implemented in software (i.e., “computer-executable instructions”), the aforementioned methods can be implemented with a module for performing the aforementioned functions) for scheduling sidelink radio resources for the UE (see Fig. 14 & Para’s [0114] i.e., sidelink communications & [0132-0138])

see Fig. 17, processor 1711 & Para [0158]) coupled to the one or more non-transitory computer-readable media (see Fig. 17, 1712 & Para’s [0157-0158]), and configured to execute the computer-executable instructions (see Para’s [0157-0158] i.e., storage medium…When the embodiment is implemented in software (i.e., “computer-executable instructions”), the aforementioned methods can be implemented with a module for performing the aforementioned functions) to: trigger an RRC Connection Resume procedure (see Fig. 14 & Para’s [0009], [0030] i.e., RRC connection resume procedure & [0132-0138] i.e., Fig. 14 illustrates a procedure in which a UE requests additional system information through an RRC connection resume procedure…An RRC connection resume procedure may be initiated (i.e., “triggering”) by a UE upon an attach request, a tracking area update or a service request for an MO signaling, MO call or MT call)

to request for additional sidelink radio resource (see Para’s [0007] i.e., System information (i.e., “radio resource”) refers to essential information for communication between a user equipment (UE) and a base station (BS)…the SIB is transmitted as common control information through a PDCCH, [0011], [0114] i.e., UE support of sidelink communications will use “sidelink radio resource” & [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “additional sidelink radio resource”) is subsequently to be transmitted to the RAN & [0136] i.e., The additional system information request may be an indicator for requesting additional system information (i.e., “additional sidelink radio resource”) from the RAN & [0137-0138] i.e., the UE receives additional system information through an RRC connection resume procedure)

while new radio (NR) or long-term evolution (LTE) (see Fig. 1 i.e., LTE system architecture & Para’s [0034] i.e., The technology described below can be used in various wireless communication systems such as LTE, 5G (i.e., “NR”) communication system is an evolution of the LTE-A, [0036-0037] i.e., LTE, [0115] i.e., RAN may be an LTE BS) sidelink system information stored in the UE is still valid; (see Para [0109] i.e., Value tag indicating system information currently stored in a UE & [0114] i.e., UE support of sidelink communications will use “sidelink radio resource”) 

and transmit an RRC resume request message to a serving cell for the RRC Connection Resume procedure, (see Fig. 14 i.e., S1410 RRC connection resume request & Para’s [0072] i.e., serving cell of the UE, [0084] i.e., serving cell, [0115] i.e., a RAN may be an LTE BS (i.e., “serving cell”)…The RAN may manage a cell & [0134] i.e., Referring to Fig. 14, in operation S1410, the UE may transmit an RRC connection resume request message including a system information request to the RAN (i.e., “serving cell”)).

While Lee discloses the received additional system information (i.e., “radio resource”) is used by the UE for sidelink communication (see Para’s [0114] i.e., UE support of sidelink communications), Lee does not disclose sidelink radio resource included in the 

Uchiyama discloses sidelink radio resource included in system information which is received by a user equipment (UE) (see Fig. 12 i.e., terminal device 200) (see Para’s [0135] i.e., The resource pool allocation information is included in system information (a master information block (MIB) or a system information block (SIB)), for example, and is reported from the base station & [0136] i.e., In the resource pool, resources which are used in sidelink communication (hereinafter also called sidelink resources) and resources which are used in uplink communication (hereinafter also called uplink resources) are configured. The resource pool allocation information may also include information for configuring sidelink resources and uplink resources & [0152] i.e., sidelink communication).

and scheduling sidelink resources for the UE to exchange one or more sidelink packets with another UE (see Para’s [0002] i.e., sidelink communication include D2D communication and V2X communication, [0064] i.e., A wireless interface between terminal devices is also called a PC5 interface. A communications link of a PC5 interface is also called a sidelink (SL), [0084], [0106] i.e., terminal devices are able to perform sidelink communication (i.e., includes the communication of one or more sidelink packets) & [0135-0136] i.e., sidelink resources).

see Para’s [0135-0136] & [0152]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the additional system information received by the UE which is used for sidelink communication as disclosed in Lee to include the sidelink radio resource allocation information included in the system information disclosed in Uchiyama because the motivation lies in Uchiyama that the system information including the sidelink radio resource is used by the UE for efficiently performing sidelink communications. 

While Lee disclose a user equipment (UE) triggering an RRC Connection Resume procedure (see Fig. 14 i.e., RRC connection resume procedure & Para’s [0030] & [0132-0138]), the combination of Lee in view of Uchiyama does not disclose the UE in a radio resource control (RRC) inactive state when performing the RRC Connection Resume procedure. However the claim feature would be rendered obvious in view of Stattin et al. US (2019/0254107).

Stattin discloses the UE in a radio resource control (RRC) inactive state, (see Para’s [0007] i.e., inactive state, [0008] i.e., When the UE is in an inactive state such as, for example, an RRC idle or suspended state, the UE can locally deactivate bearers defined between the UE and Core network (CN)…Although RRC idle or suspended state are used as examples of “inactive state” herein, it will be appreciated that the solutions described herein may apply to any suitable inactive state, [0011-0012] i.e., While the UE is in an inactive state, the UE locally deactivates at least one radio bearer (RB). The UE signals, to the network node, an indication that the at least one RB was deactivated locally while in the inactive state) when performing an RRC Connection Resume procedure, (see Fig. 4 & Para’s [0004] i.e., Resume of RRC context, [0029] i.e., According to particular embodiments, this indication may be in the request to resume or reactivate the inactive/suspended Radio Resource Control (RRC) connection (i.e., “RRC Connection Resume procedure”) or the passive/cached context. For example, in LTE, the indication may be in an RRCConnectionResumeRequest message & [0079] & [0083] i.e., signaling module 506 may, prior to resuming the connection with network node 100, 212, signal to the network node 100, 212 an indication that the at least one RB has been deactivated locally & [0094] i.e., prior to the UE 300 attempting to resume the connection and while the UE is in the inactive state, network node 600 receives from the UE 300 an indication that at least one radio bearer has been deactivated locally at the UE 300. According to particular embodiments, the indication may be included with a request to resume the connection with the network node 600).

Stattin further discloses triggering the RRC connection Resume procedure while long-term evolution (LTE) sidelink system information stored in the UE is still valid, (see Fig. 4 i.e., step 402 & Para’s [0004-0005] i.e., passive/cached UE context, [0011] i.e., storing, by the UE, a passive context for use in resuming a connection with a network node, [0052] i.e., UE configured for communication in accordance with LTE, [0053] i.e., sidelink communication, [0077] i.e., The method begins at step 302 when UE 300 stores a passive context (i.e., “valid sidelink system information”) for use in resuming a connection with a network node 100, 212…In a particular embodiment, the passive context (i.e., “valid sidelink system information”)  may include one or more resources for use in resuming the connection with the network node (100, 212), and the one or more resources may include the at least one RB). 

(Stattin suggests the UE in the RRC inactive state performs the RRC Connection Resume procedure for purposes of successfully reactivating the suspended RRC connection which leads to a fast setup of radio resources, which means low latency for the system and end-users and efficient execution of the procedure in the system, (see Para’s [0004] i.e., resume procedure, [0029] i.e., this indication may be in the request to resume or reactivate the inactive/suspended Radio Resource Control (RRC) connection, [0083], & [0094] i.e., prior to the UE 300 attempting to resume the connection and while the UE is in the inactive state, network node 600 receives from the UE 300 an indication that at least one radio bearer has been deactivated locally at the UE 300. According to particular embodiments, the indication may be included with a request to resume the connection with the network node 600).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the user equipment (UE) which triggers the RRC Connection Resume procedure as disclosed in Lee in view of Uchiyama to be in a RRC inactive state when performing the RRC Connection Resume procedure disclosed in Stattin because the motivation lies in 

Regarding Claim 17, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses the UE of claim 15, wherein the additional sidelink radio resources includes at least one of an NR sidelink communication resource (Lee, see Fig. 14 & Para’s [0091] i.e., In the present specification, a 5G RAN, a gNB, a next-generation NodeB, a new RAN, and a new radio base station (NR BS) may refer to a BS newly defined for 5G, [0114] i.e., sidelink & [0134-0140] i.e., additional system information) and an LTE vehicle to everything (V2X) sidelink communication transmission resource on one or more sidelink frequency carriers, (Uchiyama, see Para [0066] i.e., LTE-based V2X communication, [0069], [0135] i.e., resource pool allocation information is included in system information, [0136] i.e., sidelink resources & [0162-0163] i.e., frequency-time resources are configured as a resource pool for sidelink communication, [0175] i.e., frequency of the sidelink communication).

Regarding Claim 18, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses The UE of claim 15, wherein the UE is staying in an NR RRC Inactive state (Stattin see Para’s [0008] i.e., inactive state defined in NR, [0011] i.e., UE in inactive state, & [0076] i.e., UE supports NR technology) and the UE transmits an NR RRC Resume Request message to a serving NR cell (Stattin, see Fig. 2 & Para’s [0028-0029] i.e., RRCConnectionResumeRequest message & [0061] i.e., an area of wireless signal coverage associated with a network node 212 may be referred to as a cell) while the serving RAN for the UE is an NR-RAN, (Lee, see Para [0091] & Stattin, see Fig. 2 i.e., 212 & Para’s [0003-0004] i.e., RAN node of UE, [0007-0008] i.e., 5G RAN, & [0027]). 
.  
Regarding Claim 19, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses the UE of claim 15, wherein the UE is staying in an Evolved Universal Terrestrial Radio Access (E-UTRA) RRC Inactive state (Stattin, see Para’s [0003], [0007-0008] i.e., UE in inactive state, [0011], [0029] i.e., resume procedure according to LTE & [0039] i.e., Thus, particular embodiments of the wireless communication networks may implement communication standards such as…UMTS, LTE, 4G standards & [0052] & Lee, see Para [0034] i.e., The technology described below can be used in various wireless communication systems such as…E-UTRA) and the UE transmits an E-UTRA RRC Resume Request message to a serving E-UTRA cell (Lee, see Fig. 14 i.e., S1410 & Para’s [0034] & [0134]) while a serving RAN (Lee, see Fig. 14 i.e., RAN) for the UE is an Evolved Universal Terrestrial Radio Access Network (E-UTRAN), (Lee, see Fig. 14 i.e., S1410 & Para’s [0034] i.e., E-UTRA & [0132-0138]). 

Regarding Claim 20, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses the UE of claim 15, wherein the RRC Connection Resume procedure is implemented through a 2-step random access procedure or a 4-step random access Lee, see Fig. 14 i.e., 4-step random access procedure & Para’s [0132-0138])  
 
Regarding Claim 21, the combination of Lee in view of Uchiyama, and further in view of Stattin discloses the UE of claim 15, wherein a specific cause value for the request for the additional sidelink radio resource is included in the RRC resume request message, (see Para [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “specific cause value”) is subsequently to be transmitted to the RAN).
. 
3.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US (2017/0332372) in view of Uchiyama et al. US (2021/0099847), and further in view of Stattin et al. US (2019/0254107) as applied to claims 1 and 15 above, and further in view of Agiwal et al. US (2017/0251500).

Regarding Claims 2 and 16 the combination of Lee in view of Uchiyama, and further in view of Stattin discloses method and UE of claims 1 and 15 including the stored sidelink system information (Lee, see Para [0109] & Stattin, Para [0077]), but does not disclose wherein a validity area of the sidelink system information is defined by a system information area ID covering two or more cells in a serving radio access network. However the claim feature would be rendered obvious in view of Agiwal et al. US (2017/0251500).

see Para [0240-0241] i.e., system info area identifier) covering two or more cells in a serving radio access network, (see Para’s [0239] i.e., The cells for which the received system information can be used can be indicated by the cell (i.e., “serving radio access network”) from which the system information is obtained & [0240-0241] i.e., System information area refers to an area (i.e., “validity area”) covering one or more cells…wherein the system information used is same…System information area can be identified by a system information area identifier. Cell (i.e., “serving radio access network”) or transmit point or transmit/receive point broadcasts the system info area identifier). 

(Agiwal suggests the system information area can be identified by the system information area identifier (see Para [0240])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the stored sidelink system information disclosed in Lee in view of Uchiyama, and further in view of Stattin to include a validity area of the sidelink system information which is defined by a system information area ID covering two or more cells in a serving radio access network as disclosed in Agiwal because the motivation lies in Agiwal that the system information area can be identified for the user by the system information area identifier. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADNAN BAIG/Primary Examiner, Art Unit 2461